Citation Nr: 1730510	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sun poisoning (claimed as rash, blisters, itching and redness of the arms, back and neck).  

2.  Entitlement to service connection for tension headaches. 

3.  Entitlement to service connection for difficulty sleeping. 

4.  Entitlement to service connection for presbyopia (claimed as blurry vision).

5.  Entitlement to service connection for a cold weather injury to hands and feet. 

6.  Entitlement to service connection for a perforated tympanic membrane disability (claimed as an ear injury).  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  A review of the record shows that a hearing was scheduled for July 2017.  As discussed below, the Veteran has withdrawn the issues on appeal.  Thus, his hearing request is deemed withdrawn.  


FINDING OF FACT

In a correspondence received in July 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw all issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for sun poisoning have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for difficulty sleeping have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for presbyopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a cold weather injury to hands and feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a perforated tympanic membrane disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2017 statement, the Veteran's representative indicated that the Veteran wished to withdraw all issues on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues.  The Board does not have jurisdiction to review the issues, and dismissal is warranted.



ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


